DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayerbock et al. (US 6622996).
Re claim 1, Mayerbock et al. disclose a roll mount device for a vehicle comprising: a front mount (10) configured to be connected to a power train; a rear mount configured to be connected to a vehicle body; and a rod (11) disposed between the front mount and the rear mount, wherein the front mount comprises: a core (3) configured to be connected to the power train to receive vibration transmitted from the 

Re claim 2, Mayerbock et al. disclose wherein the stopper (Fig. 1) is configured to come into contact with the inner surface of the outer pipe (2) when vibration with an amplitude equal to or larger than a predetermined threshold amplitude is transmitted to the core.

Re claim 3, Mayerbock et al. disclose wherein the stopper (Fig. 1) is configured not to come into contact with the inner surface of the outer pipe (2) when vibration with an amplitude less than the predetermined threshold amplitude is transmitted to the core.

Re claim 4, Mayerbock et al. disclose wherein the elastic body (4) is disposed on the outer surface of the core (3) and in contact with the inner surface of the outer pipe (2).

Re claim 5, Mayerbock et al. disclose an insert member (1, 5) disposed on an outer surface of the core (3), wherein the elastic body (4) and the stopper are integrally formed on an outer surface of the insert member.



Re claim 8, Mayerbock et al. disclose wherein the outer pipe (2) is disposed coaxially with the core (3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayerbock et al. (US 6622996) in view of Palluck et al. (US 20180087567).
Re claim 6, Mayerbock et al. do not teach wherein the insert member includes a concave portion having a curved shape at a central portion of the insert member in a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Powell, Bruehl, Satou et al. and Wang teach similar mounts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWNovember 6, 2021